This is an appeal on questions of law from a judgment of the Probate Court of Franklin County, refusing to set aside a land sale proceeding in the estate of Benjamin F. Dawson, deceased. On the representation that decedent died intestate, the Probate Court appointed an administrator for the estate, who brought an action to sell the real estate to pay debts. The record shows that, after the sale of the real estate was consummated and the proceeds of the sale distributed, a will of the decedent was presented and duly probated, whereupon the appointment of the administrator was vacated and an administrator de bonis non with the will annexed was appointed, who instituted a proceeding to set aside the land sale proceeding.
When an executor or an administrator ascertains that the personal property is insufficient to pay the *Page 301 
debts of the deceased, together with the allowance to the widow, it is his duty to bring an action to sell the real estate. Section 10510-2, General Code; Yates v. Yates, 27 Ohio Law Abs., 633. The allowance to the widow for a year's support was a debt against the estate. Davidson v. Miners  Mechanics Savings Trust Co., Exr., 129 Ohio St. 418, 195 N.E. 845. Likewise, the claim of the Division of Aid for the Aged of the state of Ohio was a debt against the estate of the decedent. Section 1359-7, General Code.
There was no personal property. Consequently, it was the duty of the administrator to sell the real estate to pay the allowance to the widow and the claim of the Division of Aid for the Aged. Whether the decedent died testate or intestate the widow under the facts in this case was entitled to a year's allowance. The land sale proceeding is not invalidated by reason of the fact that the appraised value of the real estate was less than the total amount due the widow as an exemption and year's allowance.
The real estate owned by the decedent descended to his heirs under the intestate laws of the state or passed to them under the provisions of his will, subject to the right of the fiduciary to bring the land sale proceeding for the purpose of the payment of the debts of the estate. The land sale proceeding divested the heirs of their interests in such property. Carr,Gdn., v. Hull, 65 Ohio St. 394, 62 N.E. 439.
Under the provisions of Section 10509-24, General Code, a land sale proceeding brought by the administrator is considered to be valid and binding on the administrator de bonis non with the will annexed. We affirm the judgment of the trial court finding that there was no showing of good cause for setting aside the land sale proceeding.
Judgment affirmed.
MILLER, P. J., and HORNBECK, J., concur. *Page 302